Title: John Adams to Abigail Adams, 2 January 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Jan. 2. 1796
          
          The Weather here is as fine as it was the last Year. The Festival season of Christmas and the new Year, is enjoyed in Perfection by all, for what I know, but poor Cabot and me. He is as solitary and disconsolate as a lone Goose. He strives to keep up his Spirits and preserve his usual Gaiety but one plainly perceives it is all Exertion.
          There are Letters to the secretary of State upon public affairs, from J. Q. A. as late as 5th. of october. I dont expect that he will go over to England at all. Upon the whole it will be as well that he should not.
          Two Speculating Landjobbing Villains, in combination with Indian Traders at Detroit, will take up the House of Representatives half the Winter for what I know. I see no Necessity for all this Parade— They might have been sent to Prison at once for Contempt, during the session and ordered to be prosecuted by the Att. Gen.
          
          our two Grandsons at New York have the Meazles and the Grandaughter is expected to have them. The season of the Year is as favourable As their age, and will be fortunate for them to have gone through this unavoidable Evil thus early in Life.
          The H. of Reps in S.C. have behaved amiss—but they did not dare to send their firebrand to the senate, and almost half their Number went out of the House.
          The Vote is the meanest which has ever been passed. not one of the Mobs have been so sordid as to put the whole Treaty upon the single Point of Pay for the Negroes.
          S.C. V. and Kentucky I believe will be the only States which will shew their Teeth and they can not bite.
          Goodhue is almost discouraged or at least quite out of Patience. He says “the whole History of the Government has been one continued Labour to roll a stone up a steep hill. It is too fatiguing to be always on the Stretch—and a Government that requires So much Pains to support it is not worth preserving.”
          
            It is indeed the Stone of Sysiphus.
          
          Van berckel tells me that the new French Government is not agreeable to The Dutch— They are as yet too Jacobinical. He thinks the French Constitution will turn upon a Pivot, and come round at length to “The Defence of the C. of U.S.” De L’Etombe tells me that [“]‘The Defence’ has not only been laid down by Boissy D’Anglass, as their future Model, but has been frequently quoted of late in the Convention by many other of the principal Members as their first Authority.”
          I wish they understood their Authority better or had more Fortitude, Consistency and Influence in adopting and establishing the genuine Principles of that Work.
          I have often told you laughing, what may become a real Truth that “I shall be the great Legislator of Nations and that Nations must learn of me or cutt one anothers throats.”
          This sounds like the Bombast of Mad Tom: Thus much is a Serious Truth that free Nations must all become followers of Zeno not of me, or wrangle & fight forever. I am but a Disciple of Zeno.
          I dined on Thursday with Adet who called upon me for a Toast— I gave an happy Success to the new Government in France. The French Company seemed to relish it better than our Frenchified Americans—
          I am, and that is enough
          
            J. A
          
         